Name: Commission Regulation (EEC) No 3633/91 of 13 December 1991 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 14. 12. 91 No L 344/45Official Journal of the European Communities ^ i COMMISSION REGULATION (EEC) No 3633/91 of 13 December 1991 amending Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 4003/87 (2), and in particular Article 2 (4) thereof, Whereas the first subparagraph of Article 8 ( 1 ) of Commission Regulation (EEC) No 1799/76 (3), as last amended by Regulation (EEC) No 1224/90 (4), provides that growers of linseed are to submit a declaration of areas sown not later than 1 5 June each year ; whereas 20 May would be a better date if the aid scheme is to operate smoothly ; Whereas the second subparagraph of Article 8 ( 1 ) of that Regulation permits growers to amend the area declared by 1 5 June at the latest if the latter proves to be greater than that on which seeds emerge ; whereas 5 June would be a more suitable deadline ; Whereas Commission Regulation (EEC) No 1208/87 (*) inadvertently deleted the provision of Article 9 ( 1 ) of Regulation (EEC) No 1799/76 providing for a penalty proportionate to the length of the period over the dead ­ line for growers who fail to submit their crop declarations on time ; whereas provision should be made for growers who have not received the aid as a result to be able to submit aid applications before a given date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1799/76 is hereby amended as follows : 1 . Article 8 ( 1 ) is replaced by the following : 'Except in cases of force majeure, all growers of linseed shall submit declarations of areas sown by no later than 20 May each year in respect of the following marketing year. If the area on which seeds emerge proves to be smaller than that indicated in the declaration, the declarant must forward the relevant figures to the competent authorities by 5 June that year at the latest.' ; 2. the following subparagraph is added to Article 9 ( 1 ) : 'However, except in cases of force majeure, if the crop declaration is submitted :  before the end of the month following that indi ­ cated in the preceding subparagraph, 66 % of the aid for linseed shall be granted ;  before the end of the second month following that month, 33 % of that aid shall be granted.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 1 (2) shall apply from the 1986/87 marketing year to growers who submit applications before 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 67, 15. 3 . 1976, p. 29. (2) OJ No L 377, 31 . 12. 1987, p. 46. (3) OJ No L 201 , 27. 7. 1976, p. 14. (4) OJ No L 120, 11 . 5. 1990, p. 54. 0 OJ No L 115, 1 . 5 . 1987, p. 26.